DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: "Restricting body" in claim 1, 8 and 17. Body – is the generic place holder preceded by “Restricting” – a functional language.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. “Restricting body” is described as: a substantially hollow cylindrical shape on the fermentation tank that restricts the rotary body of the fermentation tank in paragraph (0148) of the specification. Thus, “restricting body” is interpreted to cover any ring-shaped fastener provided on the fermentation tank that restricts the fermentation lid and equivalents thereof. 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION. —The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 6 and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 6, this claim recites “…the opening is positioned inside further than the outer support in a radial direction of the upper cover.” And it is not clear what structure the word “inside” is referring to reentering the claim indefinite. Appropriate correction is required.
Regarding claim 8, this claim recites “…a locking portion that protrudes radially outward is formed around an outer circumference of the hollow portion, …”  There is insufficient antecedent basis for “the hollow portion” in the claim or the claim it depends from and appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 – 12 and 17 – 20   is/are rejected under 35 U.S.C. 102 (a) (2) as being anticipated by Erickson (US 2018/0213826 A1), herein after called Erickson.
Regarding claim 1, a beverage maker (fermentation device (10), FIG. 2), comprising: 
a fermentation tank (fermentation vessel 14, FIG.2); 
a fermentation lid (fermentation lid assembly 12, FIG.2) configured to open and close the fermentation tank from above (the fermentation lid assembly 12 is removably coupleable to the fermentation vessel 14, (0015 and FIG.2)); and
 a restricting body (threads 17, FIG. 2) provided on the fermentation tank and configured to restrict the fermentation lid in a vertical direction (threads 17 on the fermentation vessel 14 sized and shaped to threadedly couple to the fermentation lid assembly 12 (0015, FIG. 2), restricting the fermentation lid assembly 12  or limiting the lid assembly to be coupled/not move vertically when the threads 17 couple with threads of the lid assembly )), wherein the fermentation lid (the fermentation lid assembly 12) includes:
 a hollow body (lid body 20, FIG.2) configured to be pressed upward by pressure in the fermentation tank (the lid body 20 is configured to relief high pressure built inside the fermentation vessel 14 during fermentation such as carbon dioxide flow through aperture 41 while restricting oxidation (0029) thus, is configured to be pressed upward from pressure in the fermentation vessel 14) and having an open top (the lid body 20 has an open top, see FIG.2);and
 an upper cover  (lid cover, 21 and lid cap 22, FIG. 2) configured to cover the open top of the hollow body (the lid cover 21 is generally sized and shaped to surround the lid body 20 and be coupled thereto and a transverse cover portion 53 configured to cover the top ring potion 29 and lid cup 22 configured to overlie on the open aperture 41 of the lid body 20 (0019, 0020,0021 FIG. 2 and FIG.3)) and having an outer support (cover wall 47) configured to support an upper end of the hollow body with respect to a radially outward direction (the lid cover 21 includes a lower wall portion 48 having a cover interior surface 49 of the cover wall 47 that contacts or mates with a cover outer surface 50 of the wall portion 26 of the lid body 20, (0020, FIG.2)).  

    PNG
    media_image1.png
    870
    851
    media_image1.png
    Greyscale

Regarding claim 2, Erickson discloses the beverage maker of claim 1, wherein the outer support has a circular ring or arc shape (the cover wall 47 is a circular ring shape, FIG. 2)).  
Regarding claim 3, Erickson discloses the beverage maker of claim 1, wherein an inner support that supports the upper end of the hollow body with respect to a radially inward direction is further formed at the upper cover (a wall portion interior surface 56 of the upper wall portion 51 of the lid cover 21, (0021, FIG. 3 and FIG.4) support the lid body radially inwardly against the lip 31 of the lid body 20, (see FIG.3 and 4))
Regarding claim 4, Erickson discloses the beverage maker of claim 3, wherein the inner support has a circular ring or arc shape (the wall portion interior surface 56 extends around radially in the interior of the circular lid cover 21, See FIG.3 and FIG.4).  
Regarding claim 5, Erickson discloses the beverage maker of claim 1, wherein a channel connecting portion (an aperture 41, FIG.2 – 4 ) that communicates with a fermentation space in the fermentation tank is formed at the hollow body (the aperture 41 is generally sized and shaped to allow carbon dioxide to escape from the fermentation vessel 14 during fermentation, 0018, FIG. 2 – 4)), and an opening for preventing interference with a channel connected to the channel connecting portion is formed at the upper cover (a passageway 45 is defined spaced apart from the cap wall portion 44 of  the lid cap 22 to allow passage of gas , (0019)).  
Regarding claim 6, Erickson discloses the beverage maker of claim 5, wherein the opening is positioned inside further than the outer support in a radial direction of the upper cover (passage way 45 is positioned inside the lid cup 22 and the lid cover 21, see FIG.3)).  
Regarding claim 7, Erickson discloses the beverage maker of claim 1, wherein the fermentation lid further includes a top cover (lid 24, FIG. 2 – 4) positioned over the upper cover (the fermentation lid assembly 12 further includes lid 24 positioned over lid cover 21, (0022, 0023 and FIG.2)) and having a rotatable handle (the lid tab element 71 provides access and gripping ability to a user to remove the lid 24 when desired, (0023, FIG.2)), and wherein the upper cover and the hollow body rotate with the handle (the fermentation lid assembly 12 including the lid 24 (top cover) with the lid tab 71 (handle), lid cover 21 and lid cap 22, lid body 20 and gasket 23 is  threadedly coupled with the fermentation vessel 14, (0015 and 0017), thus, the lid 24 along with the tab 71, lid cover 21 and lid cap 22 and lid body 20 rotate as parts of the fermentation lid assembly12,  rotate into threads 17 of the fermentation vessel 14 to be coupled with the fermentation vessel 14 (See FIG. 2 – 4), Note here, the handle (tab 71) rotates as the fermentation lid assembly 12 rotate to thread into the fermentation vessel 14) .    
Regarding claim 8, Erickson discloses the beverage maker of claim 7, wherein a locking portion that protrudes radially outward is formed around an outer circumference of the hollow portion, and wherein grooves from which the locking portion is separable and locking steps to which the locking portion is locked are alternately formed around the restricting body (interior surface 27 of the wall portion 26 of the lid body 20 include one or more threads 28  (protrudes radially outward) that are sized and shaped to couple to the threads 17 ( restriction body)  of the fermentation vessel 14, (0017, FIG.3)).  
Regarding claim 9, Erickson discloses the beverage maker of claim 7, wherein the fermentation lid further includes a lid body (gasket and tab element (23, 80), FIG 2), a top of which is covered by the top cover and in which the upper cover is rotatably provided (the gasket 23 of the fermentation lid assembly 12 is sized and shaped to be disposed between the lid body 20 and the fermentation vessel 14 where in the lid 24 covers the lid cover 21 and the lid body 20 and the fermentation lid assembly 12 as a whole is rotatably provided , (0024, 0025 and FIG. 2 – 4)). 
Regarding claim 10, Erickson discloses the beverage maker of claim 9, wherein an edge is further formed at the upper cover radially outside of the outer support, and an upper cover retaining portion positioned under the edge is formed at the lid body (the gasket 23 includes a gasket tab element 80 that mates with the exterior surface 78 of the container portion 32 of the lid body 20, (0025, FIG. 2 and FIG.3)).  
Regarding claim 11, Erickson discloses the beverage maker of claim 10, wherein an inner circumference of the upper cover retaining portion faces an outer circumference of the hollow body (a cover interior surface 49 of the lid cover 21 contacts or mates with a cover outer surface 50 of the wall portion 26 of the lid body 20, (0020, FIG 2 – 4)). 
Regarding claim 12, Erickson discloses the beverage maker of claim 10, wherein an upper cover accommodating portion that protrudes upward from the upper cover retaining portion and surrounding an outer circumference of the edge is further formed at the lid body (the gasket 23 includes a gasket aperture 79 that is sized and shaped to surround the container portion 32 of the lid body 20, (0024, FIG. 2 – 4)).
Regarding claim 17, Erickson discloses a beverage maker (fermentation device (10), FIG. 2), comprising: a fermentation tank(fermentation vessel 14, FIG.2); a fermentation lid (fermentation lid assembly 12, FIG.2) configured to open and close the fermentation tank from above (the fermentation lid assembly 12 is removably coupleable to the fermentation vessel 14, (0015 and FIG.2)); and a restricting body (threads 17, FIG.2) provided on the fermentation tank and configured to restrict the fermentation lid in a vertical direction (threads 17 on the fermentation vessel 14 sized and shaped to threadedly couple to the fermentation lid assembly 12 (0015, FIG. 2), restricting the fermentation lid assembly 12)), wherein the fermentation lid (the fermentation lid assembly 12) includes: a hollow body (lid body 20, FIG.2) configured to be pressed upward by pressure in the fermentation tank (the lid body 20 is configured to relief high pressure built inside the fermentation vessel 14 during fermentation such as carbon dioxide flow through aperture 41 while restricting oxidation (0029) thus, is configured to be pressed upward from pressure in the fermentation vessel 14) and having an open top (the lid body 20 has an open top, see FIG.2); and an upper cover (lid cover, 21 and lid cap 22, FIG. 2)  configured to cover the open top of the hollow body (the lid cover 21 is generally sized and shaped to surround the lid body 20 and be coupled thereto and a transverse cover portion 53 configured to cover the top ring potion 29 and lid cup 22 configured to overlie on the open aperture 41 of the lid body 20 (0019, 0020,0021 FIG. 2 and FIG.3)) and having a hollow body connecting portion (cover wall 47)  in which an upper end of the hollow body is fitted (a portion of cover wall 47 fits to the upper end of the wall portion 26 of the lid body 20, (0020, FIG.2)), and wherein the hollow body connecting portion includes: an outer support configured to support an upper end of the hollow body with respect to a radially outward direction (lower wall portion 48 having a cover interior surface 49 of the cover wall 47); an inner support that supports the upper end of the hollow body with respect to a radially inward direction (a wall portion interior surface 56 of the upper wall portion 51 of the lid cover 21, (0021, FIG. 3 and FIG.4) support the lid body radially inwardly against the lip 31 of the lid body 20, (see FIG.3 and 4)) ; and an upper support (upper wall portion 51 of the lid cover 21, (0021, FIG. 3 and FIG.4)) configured to connect the outer support and the inner support and to support the upper end of the hollow body from above (the upper wall portion 51 connects interior surface 56 and cover wall 47 supporting the lid body from above, (0020, and FIG.3)) .  
Regarding claim 18, Erickson discloses the beverage maker of claim 17, wherein the outer support has a circular ring or arc shape (the cover wall 47 is a circular ring shape, see FIG. 2)).   
Regarding claim 19, Erickson discloses the beverage maker of claim 17, wherein the inner support has a circular ring or arc shape (the wall portion interior surface 56 extends around radially in the interior of the circular lid cover 21, See FIG.3 and FIG.4).    
Regarding claim 20, the beverage maker of claim 17, wherein the fermentation lid further includes a top cover (lid 24, FIG. 2 – 4) positioned over the upper cover (the fermentation lid assembly 12 further includes lid 24 positioned over lid cover 21, (0022, 0023 and FIG.2)) and having a rotatable handle (a lid tab element 71 provides access and gripping ability to a user to remove the lid 24 when desired, (0023, FIG.2)), and wherein the upper cover and the hollow body rotate with the handle(the fermentation lid assembly 12 including the lid 24 (top cover) with the lid tab 71 (handle), lid cover 21 and lid cap 22, lid body 20 and gasket 23 is  threadedly coupled with the fermentation vessel 14, (0015 and 0017), thus, the lid 24 along with the tab 71, lid cover 21 and lid cap 22 and lid body 20 rotate as parts of the fermentation lid assembly12,  rotate into threads 17 of the fermentation vessel 14 to be coupled with the fermentation vessel 14 (See FIG. 2 – 4), Note here, the handle (tab 71) rotates as the fermentation lid assembly 12 rotate to thread into the fermentation vessel 14) .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 13 – 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Erickson in view of Sluijter (US 2003/0071067 A1), herein after called Sluijter.
Regarding claim 13, Erickson discloses the beverage maker of claim 1, wherein the fermentation tank (the fermentation vessel 14, FIG. 2) includes: an internal space (a space with an opening 18, through which food products 15 and the fermentation fluid 16 can be received, (0015, FIG. 2)). 
Erickson does not explicitly disclose a flexible container having a fermentation space disposed in the internal space and a seat in which a container body connected with the flexible container is seated.  
However, Sluijter that teaches a beverage dispensing device (0001), also teaches that a flexible bag container 6 is accommodated in an outer, rigid container 7 of the pack 5 and near a neck is fastened to a flat lip 9 of a filling and dispensing head 10. (0017, FIG. 1). This arrangement is advantageous in implementing a shut-off valve sensing the internal the pressure level of the flexible container responding to the pressurized fermenting gas CO2 level, (0018, 019).
Therefore, it would have been obvious fore one of ordinary skill in the art at the time of filling to modify the fermentation vessel 14 of Erickson to include a flexible container having a fermentation space disposed in the internal space and a seat in which a container body is connected in order to implement a shut-off valve sensing the internal the pressure level of the flexible container responding to the pressurized fermenting gas CO2 level.
Regarding claim 14, Erickson in view of Sluijter teaches the beverage maker of claim 13, wherein the hollow body (lid body 20, Erickson (FIG.2)) includes a container body pressing portion configured to press down the container body (a base portion 37 that extends transversely toward the central axis 33 from an end of the chamber wall portion 36, (0018)).  
Regarding claim 15, Erickson in view of Sluijter teaches the beverage maker of claim 13, wherein an inner wall of the fermentation tank comes in contact with the flexible container when the flexible container expands (the flexible bag 6 is accommodated in an outer, rigid container 7 of the pack 5 with no physical structure in between, Sluijter (0018, FIG1). Thus, as the flexible bag 6 expands it comes in contact with the rigid container 7).
Regarding claim 16, Erickson in view of Sluijter teaches the beverage maker of claim 13, further comprising an air adjuster configured to inject air between an outer surface of the flexible container and an inner wall of the fermentation tank (the head 10 includes a pressure line 12 that injects air from the compressor 13 between the flexible bag 6 and the rigid container 7 in the area 16, Sluijter (0018, FIG.1)).  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DILNESSA BELAY whose telephone number is (571)272-3136. The examiner can normally be reached 8:00 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on (571)270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DILNESSA B BELAY/Examiner, Art Unit 3761                                                                                                                                                                                                        
/JUSTIN C DODSON/Primary Examiner, Art Unit 3761